DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 06/01/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of copending Application No. 17/130,514 has been reviewed and is accepted. The terminal disclaimer has been recorded. This obviates any potential conflict between the present claims and those of the ‘514 copending application.

Response to Arguments


Applicant’s arguments, see pg. 4-8, filed 06/01/2022, with respect to the rejection of claims 1-8 under 35 U.S.C. 103 have been fully considered and are persuasive. Therefore, the rejection of claims 1-8 under 35 U.S.C. 103 has been withdrawn. However, upon further consideration, a new ground of rejection is made.

The Applicant has amended claim 1 to require a small sized silica having a carbon content greater than 3.0% but less than 3.5%. Amended claim 1 now excludes Aerosil RA200HS described in the previous Office action, since Aerosil RA200HS is cited by the product information data sheet as having a carbon content of ≤ 3.0%. However, it does not exclude Aerosil RA200H, also described in the previous Office action, which is cited by the product information data sheet as having a carbon content of from 2.0% to 4.0%.
The Applicant argues that Koyama teaches that the EPA package includes a small silica commercially known as Aerosil RA200, but not Aerosil RA200HS or Aerosil RA200H. The Applicant further argues that Aerosil RA200, as mentioned by Koyama, cannot be compared to the specifics of Aerosil RA200HS that are disclosed by the Applicant’s specification. The Applicant also points out that Table 1 in the specification discloses that Aerosil RA200HS has a carbon content of equal to 3.0%, not greater than 3.0% as stated by the Examiner. The Examiner acknowledges this mistake on page 8 at the top of the previous Office action. The correct carbon content was stated later on page 8 at the bottom of the previous Office action, as referenced by the product information data sheet. For clarity of the record, it should be noted that Aerosil RA200HS is disclosed by Table 1 in the specification to have a carbon content of less than 3.0% (“<3.0”), not equal to 3.0% as the Applicant argues. Regardless, amended claim 1 now excludes Aerosil RA200HS, since Aerosil RA200HS is cited by the product information data sheet as having a carbon content of ≤ 3.0% and is also disclosed by Table 1 in the specification as having a carbon content of <3.0%. 
The Applicant acknowledges that Table 2 in the specification shows that both Aerosil R812 and Aerosil RA200HS have a carbon content of 3.0% or less and have similar toner charge and print darkness and the start and end of the test. However, the Applicant then argues that one of ordinary skill would not be motivated to substitute Aerosil R812 with Aerosil RA200 (it is believed that this is what the Applicant meant instead of substituting “RA200 for R812” as the Applicant wrote) since Table 2 in the specification shows that the toner usage for Aerosil RA200HS is nearly two times higher compared to the toner usage for Aerosil R812.
To further the point made above, the Applicant argues that the substituted small silica should be either similar or better than the current silica in the EPA package. The Applicant then points out that Table 2 also discusses two other small sized silica that are similar to Aerosil RA200HS, H30TA and H13TA, respectfully having a carbon content of about 7% and 4% and being made using an aminosilane compound and a non-aminosilane compound, such as polydimethylsiloxane. Just like before, the Applicant argues that even though the toner charge and print darkness of H30TA and H13TA are the same as RA200HS, the toner usage of RA200HS is about three to four times greater. 
Although much of the Applicant’s arguments are found to be persuasive, the Applicant fails to provide evidence that one of ordinary skill in the art would not find Aerosil RA200H as a suitable substitution for the small sized silica of Srinivasan. Suzuki et al. (US 2019/0047249 A1) is now cited for teaching the average primary particle diameter and carbon content of Aerosil RA200H as being 12 nm and 3.3%, respectively. Regarding the disclosure of Koyama, even though Koyama teaches “Aerosil RA200” as the small sized silica, rather than Aerosil RA200H or Aerosil RA200HS, one of ordinary skill would have still considered Aerosil RA200H and Aerosil RA200HS as functional equivalents in the disclosure of Koyama, since Koyama teaches the need for using silica particles that have an average primary particle diameter of at least 5 nm and no greater than 30 nm in order to impart fluidity to the toner ([0035]) and Aerosil RA200, Aerosil RA200H, and Aerosil RA200HS are all fumed silica particles rendered hydrophobic and positively chargeable through the surface treatment of hexamethyldisilazane (HDMS) and aminosilane and have a number average primary particle diameter of about 12 nm ([0107] of Koyama for RA200, Table 1 of Suzuki for RA200H, and Table 1 of the instant specification for RA200HS). However, none of the references of record teach the carbon content of Aerosil RA200, and as previously discussed, the Applicant’s amendment to the range of the carbon content of the small sized silica now excludes Aerosil RA200HS. Therefore, a new ground of rejection is made over the currently pending claims.

Specification
The disclosure is objected to because of the following informalities:
Table 1 on page 12 of the specification discloses Aerosil RA200HS as having a carbon content of less than 3.0% (“<3.0”), while Table 2 on page 13 of the specification discloses Aerosil RA200HS as having a carbon content of equal to 3.0%. The values disclosed in Tables 1 and 2 are mutually exclusive from one another. It is recommended that the carbon content disclosed in at least Table 1 be changed to less than or equal to 3.0% (≤3.0).
Appropriate correction is required.

Claim Objections



Claim 4 is objected to because of the following informalities: 
Claim 4 recites that “the aminosilane is aminopropysilane”, when it should recite that “the aminosilane is aminopropylsilane”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103








The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.


Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Srinivasan et al. (US 2017/0212438 A1), in view of Endo et al. (US 2002/0064722 A1), further in view of Takayanagi et al. (US 2002/0172880 A1), and considered with Suzuki et al. (US 2019/0047249 A1) and the product information data sheet for Aerosil RA200H NPL.
Srinivasan teaches a method for making a chemically prepared polyester toner composition ([0031]) that comprises toner particles having an average size in the range of 1-25 μm (Abstract) that are mixed with a specific mixture of extra particulate additives (‘EPAs’) ([0002]). Silicas and titanias are used as the EPAs, including a first fumed silica having a primary particle size in the range of 30 nm – 60 nm (considered to be “medium sized” [0017]), a second silica having a primary particle size in the range of 60 nm – 120 nm (considered to be “large sized” [0017]), an electro-conductive titania having a primary particle size of about 40 nm, and an acicular titania having a size of about 1.6 to 1.7 μm in length and about 130 nm in diameter ([0024]). Small silica having a primary particle size in the range of 2 nm to 20 nm may also be mixed with the medium silica, large silica, titania conductive additive, and the acicular titania oxide (Abstract, [0017], [0019]). The small silica may be surface treated with hexamethyldisilazane (HMDS), and may be commercially known as “Aerosil R812” ([0019]). The small silica is present in the range of 0.1% to 1.0% by weight of the toner composition ([0019], Claim 13). The medium silica may be treated with hexamethyldisilazane or polydimethylsiloxane (PDMS), and may be commercially known as “Aerosil RX-50” or “Aerosil RY-50” ([0020]). The large silica may be treated with hexamethyldisilazane, polydimethylsiloxane, dimethyldicholorsilane, and combinations thereof, and may be commercially known as “VPRY4OS” or “VPRX40S” ([0021], Claim 4). The surface treatment of the large silica may be present in the range of 1 wt% to 10 wt% of the silica such that the weight % of a polydimethylsiloxane on the silica is about 0.5 wt% to 4 wt% ([0021]). These silicas serve a variety of functions, such as to modify or moderate toner charge, increase toner abrasive properties, influence the ability of the toner to deposit on surfaces, improve toner cohesions, or eliminate moisture-induced tribo-excursions ([0029]). The relatively small sized particles may provide a cohesive ability, such as the ability to improve powder flow of the toner, and the larger sized particles provide the ability to reduce relatively high shear contact events during the image forming process, such as undesirable toner deposition ([0029]). 
Although Srinivasan specifically teaches Aerosil R812 (which is only surface treated with hexamethyldisilazane) as an exemplary silica to be used in the EPA of the toner, Srinivasan clearly outlines the specific requirements of other types of small sized silica that may also be used to achieve the same effects of the invention ([0019]). Other examples of suitable small sized silica that are similar to Aerosil R812 are well known in the art for improving similar properties of the toner. For example, Endo teaches a toner composition that permits printing of clear-cut and high image quality without developing a fog or a blur ([0018]). These effects can be achieved by coating the toner with an external additive comprising at least a hydrophobic silica ([0019]). Typical types of hydrophobic silica include silica subjected to surface treatment using dimethyldichlorosilane, dimethyl polysiloxane, hexamethyldisilazane, amino-silane, and amine ([0042]). Endo then teaches a concise list of commercially available list of commercially available silica products that includes RA200H manufactured by Nippon Aerosil Co., Ltd. ([0042]).
Furthermore, Takayanagi teaches a toner that contains external additives to improve the surface of the toner base material, such as to increase the fluidity of the toner and to improve the charge characteristics of the toner ([0096]). As the external additive, silica having a surface that has been subjected to hydrophobic treatment is particularly advantageously employed. Takayanagi further teaches examples of such silica, which include those that are commercially available under the trade name Aerosil, and specifically mentions R812 and RA200H in the same list ([0097]). Therefore, Takayanagi implies that R812 and RA200H may be used as functional equivalents in providing a toner that has increased fluidity and improved charge characteristics.
The production information sheet provided by Evonik teaches that RA200H is hydrophobic fumed silica treated with hexamethyldisilazane (HMDS) and aminosilane and has a carbon content from 2.0% – 4.0%. Suzuki further teaches that the average primary particle diameter of Aerosil RA200H is 12 nm and the carbon content of Aerosil RA200H is 3.3% (Table 1). Therefore, Aerosil RA200H meets all of the claim limitations directed towards the small sized silica.
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to optimized the image quality of the toner by replacing the Aerosil R812 of Srinivasan with other similar types of hydrophobic surface-treated small sized silica, such as Aerosil RA200H, in order to perfect the result effective variables taught by Endo and Takayanagi. Such experimentation would be routine and well within the purview of one of ordinary skill in the toner/chemical art. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Boone A Evans whose telephone number is (571)272-1420. The examiner can normally be reached Monday - Friday: 9:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571) 272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.A.E./Examiner, Art Unit 1737    

/PETER L VAJDA/Primary Examiner, Art Unit 1737
07/22/2022